--------------------------------------------------------------------------------

Exhibit 10.5
 
ANNUAL INCENTIVE PLAN


2018 Plan Year


Guidelines


KIRBY CORPORATION


January 2018
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Introduction
2
   
The 2018 Annual Incentive Plan
3
   
Plan Objectives
3
   
Business Groups
3
   
Performance Period
4
   
Eligibility
4
   
Individual Bonus Targets
4
   
Aggregate Payment Amount
5
   
Performance Measures
5
   
Business Group Weighting
6
   
Performance Standards for Interim Incentive Payment Calculations
7
   
Administration
8

 
1

--------------------------------------------------------------------------------

Introduction


Kirby Corporation (together with its subsidiaries, “Kirby” or the “Company”)
established the 2018 Annual Incentive Plan (the “Plan”) to focus employees of
the Company on identifying and achieving business strategies that lead to
increased stockholder value.  The Plan is also intended to reward superior
performance by employees and their contribution to achieving Kirby’s objectives.


Certain aspects of this Plan are complex.  Although these Guidelines establish
rules for Plan operation, those rules may not work in all circumstances. 
Therefore, the Compensation Committee of the Kirby Board of Directors has
discretion to interpret these Guidelines to assure the awards are consistent
with the Plan’s purposes and the Company’s interests.  All decisions by the
Compensation Committee shall be final and binding.


Unless resolutions of the Compensation Committee expressly provide otherwise,
awards granted under the Plan shall constitute performance awards granted under
Article IV of the Kirby Corporation 2005 Stock and Incentive Plan and are
subject to the terms and provisions of such Plan that apply to performance
awards.


The Plan may be amended, modified or terminated at any time without prior notice
by written authorization of the Compensation Committee or the Board of Directors
of Kirby Corporation.
 
2

--------------------------------------------------------------------------------

The 2018 Annual Incentive Plan


Each award granted under the Plan is an award for Company performance or a
combination of Company and Business Group performance.  Awards are generally
based on achieving the Company Performance Goal as well as additional Company,
Business Group and individual performance measures and objectives.  Once the
Company Performance Goal is reached, participants in the Plan become eligible
for an incentive bonus payment.


All amounts paid to participants pursuant to the Plan shall be subject to any
policy relating to the recovery of erroneously awarded incentive compensation
that may hereafter be adopted by the Company in order to comply with Securities
and Exchange Commission rules or New York Stock Exchange listing standards.


Plan Objectives


The key objectives of the Plan are:



  ·
Provide an annual incentive plan that drives performance toward objectives
critical to creating stockholder value.




·
Offer competitive cash compensation opportunities to key Kirby employees.




·
Reward outstanding achievement by employees who directly affect Kirby’s results.




·
Assist Kirby in attracting and retaining high quality employees.




·
Reflect both quantitative and qualitative performance factors in actual bonus
payouts.




·
Ensure that incentive payments made by the Company are fully deductible by the
Company.



Business Groups


The following Business Groups1 are designated for purposes of the Plan:



 
Kirby Corporate Services (“KCS”)
 
United Holdings LLC (“United”)
 
Kirby Inland Marine, LP (“KIM”)
 
Kirby Engine Systems, Inc. (“KES”)
 
Kirby Offshore Marine, LLC (“KOM”)
 
Stewart & Stevenson LLC (“S&S)



Kirby Ocean Transport Company and Osprey Line, L.L.C. are considered part of the
KIM Business Group for purposes of the Plan.
1 San Jac Marine, LP will not participate in this incentive plan in 2018
 
3

--------------------------------------------------------------------------------

Performance Period


Performance is measured on a calendar year basis for the Plan.  The Performance
Period begins on January 1, 2018 and ends on December 31, 2018.  Except as
expressly provided in these Guidelines in the case of new employees or
termination of employment, incentive compensation payments under the Plan are
for the full year 2018 and shall not be reduced for the period between the
commencement of the Performance Period and the date on which the Compensation
Committee approves these Guidelines and the individual bonus targets for
participants in the Plan.


Eligibility



·
Generally, managerial employees and KIM wheelhouse employees classified as
Captain, Relief Captain or Pilot, are eligible for participation.  Selection for
participation in the Plan is based upon each position’s ability to impact
long-term financial results of the Company and designation by management.  Some
employees in managerial positions might not be included in the Plan.




·
In order to be eligible to receive an incentive payment under the Plan,
participants must be employed on the last day of the Performance Period and on
the date bonuses are actually paid for the Performance Period, unless their
earlier termination is due to death, normal retirement or disability. If a
participant’s employment is terminated prior to the last day of the Performance
Period, or prior to the date of payment, for any reason other than death, normal
retirement or disability, any bonus the participant may otherwise have received
will be forfeited and the participant will have no right to any incentive
payment under the Plan.  As used in the Plan, the terms “normal retirement” and
“disability” have the same meanings as in the Kirby Profit Sharing Plan in the
case of shore-based employees and in the Kirby Pension Plan in the case of
vessel employees.




·
Participation in the Plan in 2018 does not guarantee participation in similar
plans in future years.  Participants in the Plan or in similar plans in future
years will be notified annually of their selection for participation.



Individual Bonus Targets


Each participant will be assigned a target bonus level defined as a percentage
of base salary earned during the Performance Period.  This bonus target is based
on competitive market practices, as well as the employee’s ability to impact
long-term Company performance.  Market practices will be determined using data
from either general industry, the marine transportation industry or the diesel
engine services industry, depending upon the individual position being
considered.
 
4

--------------------------------------------------------------------------------

Aggregate Payment Amount


At the end of the year, a preliminary incentive payment amount will first be
calculated for each participant in the Plan in order to determine the Aggregate
Payment Amount for all participants for the year.  The preliminary incentive
payment amount for each participant will be calculated as of December 31, 2018
based on the target incentive level for such participant and the calculation
formulas described in these Guidelines.  The Aggregate Payment Amount under the
Plan shall equal the sum of all of such preliminary incentive payment amounts.


The Company will be obligated to pay out the full Aggregate Payment Amount to
eligible participants, subject to the discretion of the Compensation Committee,
and the Chief Executive Officer to the extent authorized under these Guidelines,
with respect to the allocation of the Aggregate Payment Amount among individual
participants.  Therefore, the Company’s obligation to pay out the Aggregate
Payment Amount becomes fixed on the last day of the Performance Period.


The Compensation Committee, and the Chief Executive Officer if applicable, may
determine the amount of the bonus paid to any participant based on the
performance measures described in the Plan or any other criteria deemed
appropriate in its discretion, provided that in no event will the aggregate
incentive payments made pursuant to the Plan exceed the Aggregate Payment
Amount.


Performance Measures


The performance measures for the Plan are:



  ·
EBITDA

·
Return on total capital

·
Earnings per share



Annual performance targets will be established for each measure based on Kirby’s
budget for the year and each of the performance measures will have the following
weight in calculating the preliminary incentive payment amount for each
participant:
 
5

--------------------------------------------------------------------------------

 
Measure
Weight
 
Applies to Business Groups: KCS, KIM, KES
   
EBITDA
 
(Earnings before interest, taxes, depreciation and amortization)
33.33%
 
Return on Total Capital (“ROTC”)
 
(Earnings before interest and taxes divided by average beginning and ending
stockholders' equity plus long-term debt)
33.33%
 
Earnings per share
33.33%
   
100%
 
Applies to Business Groups: United and S&S
   
EBITDA
50%
 
ROTC
50%
   
100%
 
Applies to Business Groups: KOM
   
EBITDA
100%



Business Group Weighting


Calculation of the preliminary incentive payment amount for Business Group
employees will be based primarily on Business Group performance with a defined
portion based on Company performance.  Calculation of the preliminary incentive
payment amount for employees of KCS will be based on Company performance. 
Specific weightings are set forth in the following table:



 
Employee/Business Group with Associated Weighting
   
Company
KIM
KOM
KES
United + S&S
 
KCS
100%
         
KIM
30%
70%
       
KOM
30%
 
70%
     
KES
30%
   
70%
   
United
30%
     
70%
 
S&S
30%
     
70%
 
Marine Shared
30%
50%
20%
     
D&S Shared
30%
   
15%
55%
 
Marine COO & President
50%
35%
15%
     
President of D&S
50%
   
10%
40%
 
President of KES
50%
   
50%
 

 
6

--------------------------------------------------------------------------------

Performance Standards for Incentive Payment Calculations



 
For KIM, KES and KCS
 
Performance
Level
 
Definition
Relationship to Budget
% of Target
Used for
Calculation
 
Below Threshold
 
Performance did not meet minimum metric
less than 80% of budget
0%
 
Threshold
 
Minimum acceptable performance for payout
80% of budget
50%
 
Target
 
Expected performance at stretch level
100% of budget
100%
 
Maximum
 
Outstanding performance
120% of budget
200%




 
For S&S, United and KOM
 
Performance
Level
 
Definition
Relationship to Budget
% of Target
Used for
Calculation
 
Below Threshold
 
Performance did not meet minimum metric
less than 60% of budget
0%
 
Threshold
 
Minimum acceptable performance for payout
60% of budget
80%
 
Target
 
Expected performance at stretch level
100% of budget
100%
 
Maximum
 
Outstanding performance
140% of budget
120%




·
Between 80% and 120%, or 60% and 140% as applicable, of budget achieved for each
performance measure, there is a linear relationship between the percentage of
budget achieved and the resulting percentage of the target payout percentage
used in calculating payout amounts.  As examples, 90% of budget for KIM would
result in 90% of target used in the calculation of a preliminary payment amount
and 105% of budget would result in 125% of target used for the calculation of a
preliminary payment amount, and 80% of budget for S&S would result in 90% of
target used in the calculation of a preliminary payment amount and 110% of
budget would result in 105% of target used for the calculation of a preliminary
payment amount.

·
The target amount determined for each performance measure is then multiplied by
the weight for the performance measure and the results are added together to
produce a total Company or Business Group payout percentage of the target
incentive that is applied to each individual participant in order to calculate
the Aggregate Payout Amount under the Plan.

 
7

--------------------------------------------------------------------------------

·
The Compensation Committee and the Chief Executive Officer shall in their
discretion allocate the Aggregate Payment Amount among eligible participants;
provided that only the Compensation Committee shall have the authority to
allocate payment amounts to eligible participants (i) who are “officers” for
purposes of Section 16 of the Securities Exchange Act of 1934, (ii) whose bonus
target is 50% or more of base salary or (iii) whose base salary is $250,000 or
more (collectively “Specified Participants”).  In allocating the Aggregate
Payment Amount, the Compensation Committee and the Chief Executive Officer may
consider, but shall not be bound by, the preliminary incentive payment amount
calculated for each participant.

·
The Compensation Committee has discretion to modify the performance measures or
adjust the calculation of the preliminary incentive payment amounts to adjust
for acquisitions, divestures and other material business events.

·
The aggregate amount of incentive payments made to participants in the Plan must
equal the Aggregate Payment Amount.

·
Notwithstanding the foregoing or any provision of the Plan to the contrary, no
participant may receive an amount in excess of 200% of the individual bonus
target established for such participant (the “Maximum Payment”).



Administration


Incentive Payments
A participant’s final incentive bonus payment is paid out in cash within 90 days
following the end of the Company’s fiscal year, based on audited financial
statements of the Company.


Eligibility Limitation
Participants must be employed by the Company on the last day of the Performance
Period and on the date bonuses are actually paid in order to receive a bonus,
unless otherwise provided for in the Plan.


Special Circumstances
The Compensation Committee will have the sole authority to resolve disputes
related to Plan administration.  Decisions made by the Compensation Committee
will be final and binding on all participants.  The Compensation Committee has
the sole discretion to determine the bonuses for newly hired, terminated,
transferred and promoted employees, but will generally award bonuses based on
the following provisions.


New Employees
For employees hired after the beginning of a Performance Period who are selected
for participation in the Plan, the preliminary incentive payment will be
prorated for the portion of the Performance Period during which they were
employees of the Company, subject to the Termination of Employment restrictions.


Termination of Employment
If a participant’s employment terminates prior to the last day of the
Performance Period or prior to the date bonuses are actually paid for the
Performance Period, for any reason other than death, normal retirement or
disability, the participant will be ineligible to receive a bonus.
 
8

--------------------------------------------------------------------------------

If a participant’s employment terminates before the end of the full Performance
Period or before the date bonuses are actually paid for the Performance Period
as a result of death, normal retirement or disability, the preliminary incentive
payment for the participant (or the participant’s heirs) will be prorated at the
end of the Performance Period based upon actual performance and base wages
earned while employed during the Performance Period.


Transfer
The preliminary incentive payment for a participant who is transferred between
Business Groups during the year will be a weighted bonus based upon the time
spent at each of the Business Groups.  In calculating a weighted bonus, relevant
Company and Business Group performance measures will be calculated for the full
Performance Period and then a blended bonus will be calculated based on the time
spent at each Business Group.


Promotions
The preliminary incentive payment for a participant who is promoted or
reassigned during any Performance Period and whose bonus target is subsequently
increased or decreased will be a weighted bonus, based on the service before and
after the promotion or reassignment.


Compensation Committee
The Plan shall be administered by the Compensation Committee.  The Compensation
Committee shall have the authority to interpret the provisions of the Plan and
these Guidelines, to adopt such rules for carrying out the Plan as it may deem
advisable, to decide conclusively all questions arising with respect to the Plan
and to make all other determinations and take all other actions necessary or
desirable for the administration of the Plan.  All decisions and acts of the
Compensation Committee shall be final and binding upon all affected parties.


In administering the Plan the Compensation Committee will:



·
Approve the designation of Business Groups within the Company

 

·
Approve the Company Performance Goal

 

·
Approve other performance measures used and the Threshold, Target and Maximum
budget performance levels for purposes of calculating preliminary incentive
payment amounts and the Aggregate Payment Amount

 

·
Approve linkage for participants to Company and Business Group performance

 

·
Approve the individual bonus targets for all participants whose salaries are at
or above $100,000

 

·
Approve the Aggregate Payment Amount to be paid to participants in the Plan

 

·
Determine in its discretion the final incentive payments for participants.

 
9

--------------------------------------------------------------------------------

The total amount of the incentive payments made to participants pursuant to the
Plan must equal, and may not exceed, the Aggregate Payment Amount.


  Chief Executive Officer (CEO)
The CEO has primary responsibility for recommending Plan Guidelines to the
Committee and for delegating administrative duties associated with the Plan. 
The Compensation Committee may delegate additional administrative duties to the
CEO or any Company officer.  The CEO may make recommendations, subject to
Compensation Committee approval, with respect to the incentive payment to any
participant.
 
Chief Financial Officer (CFO)
The CFO is responsible for calculating performance under the Plan.  The CFO
will:



  ·
Provide annual reports to the Compensation Committee and the CEO on each
Business Group’s performance at the end of the fiscal year

 

·
Maintain a financial information system that reports results on an estimated
quarterly and annual basis

 

·
Coordinate with the Company’s auditors to properly recognize any accounting
expense associated with incentive payments under the Plan

 

·
Provide the VP – of HR with the performance results of each Business Group as
well as overall Company performance



Vice President – Human Resources (VP-HR)
The VP-HR has responsibility for administration of the Plan and will:



·
Develop and recommend eligible participants and target bonus guidelines

 

·
Coordinate communications with participants, including materials to facilitate
understanding the Plan’s objectives and goals

 

·
Calculate participants’ preliminary incentive payment amounts, using the
performance factors provided by the CFO

 

·
Process paperwork approving individual incentive payments



Business Group Presidents and Vice Presidents will:
 

·
Recommend participants in the Plan

 

·
Coordinate with the CFO to determine any significant changes in business
conditions for purposes of reviewing the Threshold, Target and Maximum
performance objectives

 

·
Assure that participants are informed of the actual incentive payment to be made
for the Performance Period

 
 
10

--------------------------------------------------------------------------------